Citation Nr: 1022179	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to initial evaluation in excess of 70 percent for 
service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to October 
2001 and from June 2004 to October 2007.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from May 2008 and October 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
service-connected posttraumatic stress disorder (PTSD) is 
manifested by sleep impairment; nightmares; very frequent 
panic attacks, intrusive thoughts, and flashbacks; anger 
outbursts; anxiety; irritability; depression; hypervigilance; 
hyper-startle response; impulsive and aggressive behaviors; 
avoidance of crowds; social isolation; persistent avoidance 
of trauma-related stimuli; numbing of general responsiveness; 
mildly impaired memory; and difficulty concentrating.  
Objectively, the Veteran has been neatly-groomed, 
appropriately dressed, alert, fully oriented, cooperative, 
and with good eye contact.  He has exhibited dysphoric mood, 
constricted affect, fluent speech, logical and goal-oriented 
thought process, adequate intellectual functioning, good 
judgment, and fair insight.  No evidence of homicidal 
ideations, delusions, paranoia, or psychosis was found.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned 
to this condition following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained a VA PTSD 
examination to determine the current severity of the 
Veteran's PTSD.  38 C.F.R § 3.159(c)(4).  The VA examination 
of record was conducted by a physician that had reviewed the 
Veteran's claims file, examined the Veteran, and provided a 
rationale for the conclusion reached therein and sufficient 
detail to determine the severity of the Veteran's PTSD.  The 
Board therefore concludes that this examination is adequate 
for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).

Historically, the RO's May 2008 rating decision granted 
service connection at a 50 percent evaluation for PTSD, 
effective from October 22, 2007.  The Veteran subsequently 
appealed this decision seeking a higher initial evaluation.

In October 2008, the RO issued a rating decision which 
granted an increased evaluation of 70 percent for the 
Veteran's service-connected PTSD, effective October 22, 2007.  
The Veteran continues to seek an increased rating in this 
matter.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent 
when there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms, e.g., flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational or school functioning, e.g., having few friends 
or having conflicts with peers or co-workers.  A GAF score of 
41 to 50 is assigned where there are serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable 
to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication, e.g. speech is at times illogical, obscure, or 
irrelevant, or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood, 
e.g. a depressed man that avoids friends, neglects family, 
and is unable to work; a child that frequently beats up 
younger children, is defiant at home, and is failing at 
school.  DSM-IV at 46-47.  A GAF of 21-30 is defined as 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation; or inability to 
function in almost all areas, e.g., stays in bed all day, no 
job, no friends, no home.  Id. 

In his June 2005 post-deployment questionnaire, the Veteran 
reported conflicts with spouse, family, close friends or at 
work, nightmares, avoidance of trauma-related situations, 
hypervigilance, hyper-startle response, feeling numb and 
detached from others, feeling depressed and hopeless nearly 
every day, and difficulty getting along with other people.  
It was noted that the Veteran's symptoms of depression, 
anger/aggression, and suicidal ideation were major concerns, 
and a referral to mental health specialty care was 
recommended.

The Veteran's March 2007 physical examination report noted 
anxiety in crowds, fear of unknown disasters, and sleep 
problems.

In a March 2007 service treatment record, the Veteran 
reported difficulties with spouse (main problem), finances, 
legal problems, depression, sleeping too little, and 
nightmares.  He denied prior suicide ideation or attempts, or 
present ideation to harm himself for others.  The assessments 
were depression and marital problem.

A May 2007 service treatment record noted that the Veteran 
was discharged after a three day hospitalization following a 
suicide attempt.  The Veteran reported that the suicide 
attempt was secondary to marital dysfunction as he had 
separated from his spouse the previous week.  The assessments 
were depression and marital problem.

In a May 2006 service treatment record, the Veteran 
complained of sleep problems to include nightmares, 
depression, anxiety, anger, panic, memory loss, and suicidal 
ideation since December 2005.  He was referred for homicidal 
and suicidal ideation.  Trauma history screening revealed 
multiple exposures to IED (improvised explosive device), a 
comrade and good friend killed by sniper fire, and his 
vehicle hit by a bomb. He was fully oriented, and appeared 
neat and cooperative.  His mood and affect was mixed, 
anxious, and depressed.  The assessment was anxiety disorder, 
not otherwise specified.

In March 2008, the Veteran was afforded a VA PTSD 
examination.  The VA examiner noted that the claims file was 
reviewed.  The Veteran's history of hospitalization in April 
2007 for treatment for attempted suicide, depression, and 
PTSD was noted.  He related his military experience in June 
2005 when a bomb struck his vehicle and he sustained a back 
injury as a result of the explosion.  He stated that he 
stayed drunk for five days when he first returned from Iraq, 
then stopped, and drank occasionally.  As for family and 
marital relationships, he was married and divorced twice.  He 
has a son, but has no contact with him due to his mother's 
resistence.  The Veteran lived with his parents but talked to 
them very little.  The Veteran stated that he did not go out 
socially and his only activity apart from work was playing 
paint ball twice monthly, which he stated helped to calm 
himself down and get his aggression out.

On physical examination, the Veteran appeared clean, neatly 
groomed, causally dressed, and fully oriented.  He exhibited 
clear and unremarkable speech; cooperative attitude toward 
the examiner; constricted affect; unremarkable thought 
process; feeling anxious and hopeless; dysphoric mood; 
average intelligence; understanding judgment and insight; and 
mildly impaired memory.  No evidence of delusions was found.  
His attention and concentration were adversely affected by 
severe daily symptoms of PTSD and its residual effects, to 
include persistent re-experiencing of the traumatic events, 
persistent avoidance of trauma-related stimuli, numbing of 
general responsiveness; difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance and exaggerated startle response.

The Veteran reported sleep impairment with disturbing and 
intrusive dreams of stressful military experiences.  The 
examiner noted that the Veteran exhibited frequent impulsive 
aggressive behaviors, and avoidance of social contacts, 
partially to limit aggressive interactions.  He mentioned his 
obsessive/ritualistic behavior of having all of his stuff in 
a straight line in a sequential order before he went to bed.  
He reported panic attacks occurred almost every night in 
combination with flashbacks, but he had less panic attacks 
that were primarily from being in a crowded environment.  He 
denied any homicidal or suicidal ideation at that time.  He 
reported some suddenly aggressive behaviors in reaction to 
perceived threatening situations.  The examiner noted impulse 
control was fair with a very high degree of social avoidance; 
it would be otherwise poor; and the Veteran still exhibited 
inappropriate aggressive behavior.

The Veteran stated that he went to Wal Mart at 3 in the 
morning just to avoid the crowds and when driving he looked 
out to avoid IEDs.  The Veteran reported acute intrusive 
memories occurred several times daily, and once or twice 
nightly on average.  His sleep was very poor and he was 
continuously severely agitated, anxious, and guarded.  He 
reported one or two flashbacks and panic attacks that last 
for 1 to 2 hours almost every night, and one to two panic 
attacks in a week during the daytime with more during a 
particularly stressful week at work.  He tried to calm 
himself down by smoking a cigarette, practicing deep 
breathing, "thinking of blackness", and eating.  He used 
the same techniques with intrusive thoughts and memories 
typically occurring 3 to 4 times per week.  He was highly 
avoidant socially, having virtually no friends and almost no 
interaction with family.  He was emotionally distant from 
family members.  He did not watch news or talk about war-
related events.  His thinking was affected by many sensory 
triggers related to his traumatic experiences.

As for employment history, the Veteran reported that he had 
worked full-time for a cable TV company since military 
discharge in 2007; however, was fired in February 2008.  He 
reported being employed as a security guard for about two 
weeks.  Due to his continued agitation and anxiety, his 
attention and concentration were very poor.  He reported 
quickly forgetting what he was told at work, forgetting to 
complete tasks as he was distracted, and forgetting tools at 
job sites.  His bosses complained about his work performance 
due to his agitation, distractibility, and inability to 
complete tasks.  

The diagnosis was PTSD, and a GAF score of 44 was listed.  
The Veteran was capable of managing financial affairs.  The 
examiner noted that there had been severe and marked declines 
in functioning and quality of life in all spheres, to include 
family, social relationships, work, and leisure.  Continual 
anxiety, dysthymia, irritability, avoidance, guardedness, in 
addition to very frequent acute symptoms of flashbacks, panic 
attacks, and intrusive memories, resulted in a very 
significant decrease in functional state and quality of life 
in all spheres of life.  The examiner noted that prognosis 
was fair if the Veteran would be able to maintain engagement 
in counseling and gradually make life changes.  The examiner 
also noted that total occupational and social impairment due 
to PTSD symptoms was not found although symptoms resulted in 
deficiencies in judgment, thinking, family relations, work, 
mood or school.

An April 2008 VA mental health note noted diagnoses of 
chronic PTSD, panic disorder, and sleep impairment.  The 
Veteran reported struggling with hypervigilance, anxiety, 
sleep and social impairment, and agitation/irritability.  
Objectively, he was alert and engaged; mood and affect were 
anxious.  

In a July 2008 VA social worker's note, the Veteran stated 
that he had a stressful event at work when he came across a 
group of Iraqi customers, which triggered his PTSD symptoms.  
Objectively, the Veteran appeared alert, engaged, and 
cooperative.  The diagnosis was chronic PTSD.

A July 2008 VA psychiatry note noted that the Veteran was 
seen for medication review.  The Veteran was more anxious, 
short tempered, easily irritated.  He preferred spending time 
alone and stated that he went kayaking for a few days last 
week.  He continued to have intrusive thoughts of the war, 
and was easily startled and hypervigilant.  He stated that he 
had been spending more time with his parents and that he no 
longer slept with a gun and put the gun away in a safe place.  
He reported sleeping about three hours with nightmares and 
night sweats.  He denied any suicidal or homicidal ideations, 
intent or plans.  On mental status examination, he was 
casually dressed, neat in appearance, maintained direct eye 
contact, and easily engaged in conversation.  His attitude 
was cooperative; mood was depressed and highly anxious.  No 
psychomotor agitation or retardation was observed.  His 
thought process was logical and goal-oriented; no delusions 
or paranoia was observed.  He was fully oriented and alert.  
His memory was intact; intellectual functioning was adequate; 
judgment was good; insight was fair.  The diagnoses were 
severe chronic PTSD and recurrent major depressive disorder 
with alcohol abuse episodic drinking behavior.

In a July 2008 VA mental health note, the Veteran reported 
that his anxiety had increased recently due to stressors at 
work and in his personal life.

In an August 2008 VA social worker note, the Veteran stated 
he continued to struggle with sleep impairment, irritability, 
work stressors, and more flashbacks.  He also stated that he 
continued to use emotional freedom techniques with success.  
Objectively, he was alert, engaged, and cooperative.  

An August 2008 VA psychiatry note noted that the Veteran was 
seen for medication review.  The Veteran reported sleep 
problems with nightmares and night sweats, frequent 
flashbacks during daytime, avoiding crowds, intrusive 
thoughts about war, hyper-arousal, hyper-startle, and 
hypervigilance.  He stated that he was spending time with 
parents and his dog.  He also reported continuing to work as 
a security guard.  On mental status examination, he was 
casually dressed, neat in appearance, maintained direct eye 
contact, easily engaged in conversation, and had cooperative 
attitude.  His mood was depressed and anxious.  His speech 
was fluent with normal tone; affect was blunted; however, no 
psychomotor agitation or retardation was observed.  He denied 
any suicidal or homicidal ideas, intents, or plans.  No overt 
psychosis, bizarre behaviors, or tics were found.  His 
thought process was logical and goal-oriented; no delusions 
or paranoia were observed.  He was fully oriented and alert.  
His memory was intact; intellectual functioning was adequate; 
judgment was good; insight was fair.  The diagnoses were 
severe chronic PTSD and recurrent major depressive disorder 
with alcohol abuse episodic drinking behavior.

In a September 2008 VA mental health note, it was noted that 
the Veteran did not have a job and he had to move back into 
his parents' home.  He reported that there was a lot of 
tension between him and his father; he remained isolated; and 
this concerned his mother.

A September 2008 VA psychiatry note noted that the Veteran 
was seen for medication review.  The Veteran reported that he 
lost his job as a security guard and was looking for a new 
job.  He also reported having a car accident on the way to 
the appointment, but handling the situation well and although 
angry, did not lose his temper.  He reported sleeping 4 to 5 
hours with less nightmares, dysphoric mood, depression, and 
anxiety.  He denied any suicidal or homicidal ideas, intents, 
or plans.  On mental status examination, he was casually 
dressed, neat in appearance, maintained direct eye contact, 
easily engaged in conversation, and had cooperative attitude.  
His mood was calm and neutral.  His speech was fluent with 
normal tone; affect was blunted; however, no psychomotor 
agitation or retardation was observed.  He denied any 
suicidal or homicidal ideas, intents, or plans.  No overt 
psychosis, bizarre behaviors, or tics were found.  His 
thought process was logical and goal-oriented; no delusions 
or paranoia were observed.  He was fully oriented and alert.  
His memory was intact; intellectual functioning was adequate; 
judgment was good; insight was fair.  The diagnoses were 
severe chronic PTSD and recurrent major depressive disorder 
with alcohol abuse episodic drinking behavior.

A January 2009 VA mental health note noted that the Veteran 
was seen for episodic alcohol abuse.  He gave a history of 
alcohol abuse since his military service and returning from 
Iraq.  He continued to have sleep disturbances with 
occasional nightmares, occasional flashbacks, and anxiety.  
He reported recently losing his job due to conflicts with 
supervisors.  

A January 2009 VA treatment report showed that the Veteran 
called the suicide hot line and reported being depressed and 
frustrated.  He reported feeling that he had nothing going 
for him, and wished he had died in combat.  When returned the 
call, he stated he was doing fine and trying to deal with his 
problems, had several friends with him to talk to.  He denied 
suicidal ideations or plans at that time.  

After reviewing the evidence of record since the initial 
grant of service connection, the Board concludes that the 
Veteran's PTSD is most appropriately rated as 70 percent 
disabling, and no more.  In making this determination, the 
Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 70 percent.  The 
GAF score noted at his March 2008 VA PTSD examination was 44, 
which contemplates serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  DSM-IV 
at 46-47.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.

The other evidence of record demonstrates that since the 
initial grant of service connection, the Veteran has reported 
symptoms of sleep impairment; nightmares; very frequent panic 
attacks, intrusive thoughts, and flashbacks; anger outbursts; 
anxiety; irritability; depression; hypervigilance; hyper-
startle response; impulsive and aggressive behaviors; 
avoidance of crowds; social isolation; persistent avoidance 
of trauma-related stimuli; numbing of general responsiveness; 
mildly impaired memory; and difficulty concentrating.  The 
evidence shows that there has been significant impairment in 
social and occupational functioning, with deficiencies in 
most areas, such as work, family relations, judgement, or 
mood.  Although the Veteran reported having worked for most 
of the time since his service discharge, the record reflects 
that his performance is affected due to continued agitation, 
distractibility, and inability to complete tasks.  The record 
also reflects that he was emotionally distant from his family 
and socially isolated.  In considering this disability as a 
whole, the Board concludes that the Veteran's PTSD is most 
analogous to the symptoms warranting a 70 percent rating for 
PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The evidence does not reflect that the Veteran's PTSD has 
been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 70 percent at any time 
since the initial grant of service connection.  Objectively, 
the Veteran has been neatly-groomed, appropriately dressed, 
alert, fully oriented, cooperative, and with good eye 
contact.  He has exhibited dysphoric mood, constricted 
affect, fluent speech, logical and goal-oriented thought 
process, adequate intellectual functioning, good judgment, 
and fair insight.  No evidence of homicidal ideations, 
delusions, paranoia, or psychosis was found.  The medical 
evidence does not demonstrate delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; the intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time and place; or memory 
loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although 
significant impairment has been shown adapting to stressful 
circumstances, to include at work, as well as the inability 
to establish and maintain effective relationships, total 
social and occupational impairment has not been shown.  
Notably, the March 2008 VA examiner noted that total 
occupational and social impairment due to PTSD symptoms was 
not found.  Accordingly, the Board finds that the objective 
medical evidence of record does not support an evaluation in 
excess of 70 percent. 

A rating decision dated in January 2009 found that the 
Veteran was unable to secure or follow a substantially 
gainful occupation based on his service-connected disorders 
of PTSD and degenerative disc disease, and therefore the 
Veteran was entitled to a total rating for compensation 
purposes based upon individual unemployability. 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.


The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 70 
percent disability rating for PTSD assigned herein 
inadequate.  As noted above, the Veteran's service-connected 
PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  Since the initial grant of service 
connection effective from October 22, 2007, the Veteran's 
PTSD has been manifested by sleep impairment; nightmares; 
very frequent panic attacks, intrusive thoughts, and 
flashbacks; anger outbursts; anxiety; irritability; 
depression; hypervigilance; hyper-startle response; impulsive 
and aggressive behaviors; avoidance of crowds; social 
isolation; persistent avoidance of trauma-related stimuli; 
numbing of general responsiveness; mildly impaired memory; 
and difficulty concentrating.  Objectively, the Veteran has 
been neatly-groomed, appropriately dressed, alert, fully 
oriented, cooperative, and with good eye contact.  He has 
exhibited dysphoric mood, constricted affect, fluent speech, 
logical and goal-oriented thought process, adequate 
intellectual functioning, good judgment and fair insight.  No 
evidence of homicidal ideations, delusions, paranoia, or 
psychosis was found.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the 70 percent disability rating assigned 
herein for his service-connected PTSD.  A rating in excess of 
70 percent is provided for certain manifestations of 
service-connected PTSD but the medical evidence of record 
reflects that those manifestations are not present in this 
case.  The medical evidence does not demonstrate total 
occupational and social impairment due to gross impairment in 
thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; the intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene; disorientation to time and 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
38 C.F.R § 4.130, Diagnostic Code 9411; Thun, 22 Vet. App. at 
115.  

Staged ratings have been considered.  While there may have 
been day-to-day fluctuations in the manifestations of the 
Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time since service connection became 
effective, during which the Veteran's PTSD varied to such an 
extent that a rating greater than or less than 70 percent 
would be warranted.  Thus, staged ratings are not in order.  
See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an initial 
evaluation in excess of 70 percent for PTSD, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


